Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-16-00829-CR

                                 Shannon Lee PARKER,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A12675
                      Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REFORMED to state “Punishment Assessed by: JURY” and “SENTENCE OF CONFINEMENT
SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR FIVE (5)
YEARS.” As reformed, the trial court’s judgment is AFFIRMED.

      SIGNED November 1, 2017.


                                              _____________________________
                                              Irene Rios, Justice